Citation Nr: 1415816	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extra-schedular rating for diffuse degenerative arthritis and degenerative disc disease of the cervical spine with spinal stenosis (hereinafter 'cervical spine disability').

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970 and received numerous awards for his service, including the Vietnam Service Medal, the Vietnam Campaign Medal, and the Combat Infantryman's Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Board remanded the matter so that the Veteran could be afforded a Travel Board hearing at the RO.  The hearing took place in August 2012 before the undersigned and a transcript of the hearing is of record.

In a January 2013 decision, the Board remanded the issue of entitlement to an extraschedular evaluation for a cervical spine disability.  The Board again remanded this issue for consideration by the Director of Compensation and Pension Services in September 2013.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The service-connected cervical spine disability is not shown to be productive of a disability picture that is so exceptional or unusual as to render inadequate the application of the regular schedular standards for rating the condition.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular disability rating for a service-connected cervical spine disability pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The VA also obtained an opinion as to whether an extraschedular rating was warranted.  VA's duty to assist with respect to obtaining relevant records and an examination or opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that entitlement to an increased evaluation, based on an extraschedular rating, is warranted for his cervical spine disability.  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization so as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. Ap25, 229 (1993).  The Board cannot assign an evaluation on an extraschedular basis in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  However, VA, to include the Board, may decide the propriety of an extraschedular evaluation if VA's Under Secretary for Benefits or Director of Compensation and Pension Service (Director) reaches a negative determination.  Floyd, 9 Vet. App. at 88; see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

In the September 2013 remand, the Board instructed that the Veteran's claim be forwarded to the Director for consideration of an extraschedular evaluation.  Following a review of the claims file, including the Veteran's pertinent medical history and multiple VA examination reports, the Director determined that an extraschedular evaluation is not warranted.  Given this threshold determination, the Board may now properly consider entitlement to an extraschedular evaluation on the merits.

The Board must consider all of the pertinent medical evidence as well as the Veteran's individual circumstances in the determination of whether an extraschedular rating is warranted.  The Board has considered the evidence of record, but finds that the service-connected cervical spine disability does not present an exceptional or unusual a disability picture as to warrant the assignment of higher rating on an extra-schedular basis.  See 38 C.F.R.§ 3.321(b)(1).

In May 2007, the Veteran was afforded a VA examination in connection with his claim.  He reported that he had missed forty-eight days of work due to his condition.  In April 2008, the Veteran was afforded another VA examination of his spine.  He was generally able to perform activities of daily living, but reported difficulty with tasks requiring fine motor skills, such as buttoning shirts and tying shoes.  He reported losing approximately fifty days of work in the past twelve months, approximately $14,000 worth of business.  The January 2012 VA examiner noted that the Veteran's cervical spine disability caused him to miss approximately 20 days of work in the previous year. 

At his August 2012 Travel Board hearing, the Veteran testified that the symptoms of his cervical spine disability, such as pain and numbness in the upper extremities, interfered with his employment.  The Veteran testified that he owned a pest control business and was currently working and occasionally missed work due to his back.  

At a March 2013 VA examination, the Veteran reported that he had no movement in the neck and that the pain was constant; he explained that Tramadol only provided short relief.  The examiner determined that the Veteran's cervical spine condition did not impact his ability to work.

A November 2013 recommendation from the Appeals Management Center (AMC) found that the Veteran's cervical spine disability did not cause additional impairment which rendered the regular rating criteria inadequate.  The recommendation noted that the Veteran was still able to work in a sedentary or physical work environment, as this was supported by the evidence of record.  

In a December 2013 opinion, the Director concurred with the decision of the AMC that the Veteran was not entitled to an extraschedular evaluation.  The Director noted that the March 2013 examiner found that the Veteran's cervical spine disability did not affect employment.  The Director also opined that the Veteran's complaints did not present an exceptional or unusual disability picture, such as marked interference with employment, or frequent periods of hospitalization that would render the current rating scheduler criteria inadequate.

In this case, the Board finds that the evidence of record, as confirmed by the Director's opinion in December 2013, does not show such an exceptional or unusual disability picture that has that the available schedular ratings for his service-connected cervical spine disability.

Clearly the evidence demonstrated that the Veteran's industrial capacity has been impaired, to some degree, as a result of his service-connected cervical spine disability.  The Board finds that there is no objective showing that his disability has impacted his employability to an extent greater than what is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Under these circumstances, the Board must conclude that an extraschedular disability rating for a service-connected cervical spine disability pursuant to 38 C.F.R. § 3.321, must be denied.


ORDER

Entitlement to an increased evaluation on an extraschedular basis for a service-connected cervical spine disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


